Citation Nr: 0418157	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  02-18 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for schizophrenia.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from August 1982 to 
September 1988.

The current appeal arose from an October 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  

The RO denied entitlement to service connection for migraine 
headaches, schizoaffective disorder, a neck disorder, and 
residuals of an inguinal hernia.

The RO also granted entitlement to service connection for 
right shoulder dislocation, status post repair with 
assignment of a 10 percent evaluation effective December 7, 
2000, date of claim.  

In March 2002 the veteran submitted a notice of disagreement 
with that portion of the above determination wherein the RO 
denied entitlement to service connection for a psychiatric 
disorder.  In September 2002 the RO issued a statement of the 
case addressing the denial of entitlement to service 
connection for schizophrenia in view of the supporting 
statements submitted by the veteran.  The veteran submitted 
his substantive appeal in November 2002.

In January 2003, more than one year following the October 
2001 RO final denial, the veteran submitted an additional 
"substantive appeal" statement wherein he indicated that it 
was his intention to also appeal the denial of entitlement to 
service connection for migraine headaches and residuals of 
inguinal hernia.  It appears the veteran wishes to reopen 
claims of entitlement to service connection for migraine 
headaches and residuals of inguinal hernia.  

The veteran has submitted statements, supporting 
documentation, and testimony with respect to post-traumatic 
stress disorder (PTSD).  

Since the above matters have been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring them to the RO for clarification, and any indicated 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

In November 2003 the veteran provided oral testimony before 
the undersigned Veterans Law Judge sitting at the RO, a 
transcript of which has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
VCAA of 2000 and § 3.159(b), as recently amended, require VA 
to inform a claimant of which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  

VA issued a VCAA notice letter to the veteran in connection 
with his claim of entitlement to service connection for a 
chronic acquired psychiatric disorder in May 2001.

Additionally, the veteran has not been afforded the benefit 
of a VA special psychiatric examination in connection with 
his claim.  Such examination with competent medical opinion 
as to etiology of schizophrenia if present would materially 
assist in the adjudication of the veteran's appeal.

38 C.F.R. § 4.1 (2003) provides "It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, § 707(a), (b), 117 Stat. 2651 (2003) 
(codified at 38 U.S.C. §§ 5109B, 7112), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his psychiatric 
symptomatology since service.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

The VBA AMC should contact the Social 
Security Administration and request all 
documentation referable to the grant of 
disability benefits to the veteran.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) 
(codified at 38 U.S.C. §§ 5109B, 7112).

5.  The VBA AMC should arrange for a VA 
special psychiatric examination of the 
veteran including on a fee basis if 
necessary for the purpose of ascertaining 
whether schizophrenia if found on 
examination is due to service on any 
basis.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  

It is requested that the examiner address 
the following medical issues:

Is it at least as likely as not that 
schizophrenia if found on examination was 
incurred in service, or if preexisting 
service, was aggravated by the veteran's 
period of active service?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim of 
entitlement to service connection for 
schizophrenia.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim of entitlement to service connection for schizophrenia, 
and may result in a denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


